Citation Nr: 0809766	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-24 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for a right arm 
disability.

5.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

This case was previously before the Board in January 2007.  
The issues presently on appeal were remanded for additional 
development.
 
The Board's present decision is limited to an adjudication of 
issues 1 and 3, above.  For the reasons set forth below, the 
other issues on appeal are being REMANDED.


FINDINGS OF FACT

1.  The veteran has tendonitis of the right shoulder that can 
reasonably be attributed to service-connected diabetes 
mellitus.

2.  The veteran has tendonitis of the right hand that can 
reasonably be attributed to service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, right 
shoulder tendonitis is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2006).

2.  Resolving reasonable doubt in the veteran's favor, right 
hand tendonitis is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
disabilities of the right shoulder and hand as secondary to 
diabetes mellitus.  Under the law, secondary service 
connection is warranted where the evidence of record shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The record shows that the veteran has been diagnosed with 
rheumatoid arthritis and tendonitis of the right shoulder and 
hand.  With respect to rheumatoid arthritis, the Board notes 
that a VA examiner opined in March 2007 that the condition 
was not caused by diabetes mellitus.  Similarly, the 
veteran's private physician, in June 2004, stated that 
diabetes mellitus was not a risk factor for rheumatoid 
arthritis.  In light of the competent evidence, it is the 
Board's conclusion that the veteran's service-connected 
diabetes mellitus has not caused any rheumatoid arthritis of 
the right shoulder or hand.

With respect to aggravation, the March 2007 VA examiner 
opined that diabetes mellitus did not aggravate rheumatoid 
arthritis.  Although a private examiner noted in June 2004 
that diabetes mellitus type II limited the use of systemic 
steroids for treatment of rheumatoid arthritis, the March 
2007 VA examiner opined that the use of steroid treatment in 
diabetes mellitus type II individuals was not 
contraindicated.  In addition, it appears from the private 
examiner's more recent report, dated in October 2006, that 
the examiner now believes that treatment for rheumatoid 
arthritis, including aggressive immunosuppression, would do 
nothing to change the veteran's shoulder and hand symptoms.  
Under the circumstances, it is the Board's conclusion that 
the veteran's service-connected diabetes mellitus has not 
aggravated (i.e., caused a chronic or permanent worsening of) 
any rheumatoid arthritis of the right shoulder or right hand.

However, the Board's consideration of the veteran's claim is 
not limited to rheumatoid arthritis.  When this case was 
remanded in January 2007, the Board specifically requested 
that a medical opinion be obtained not only as to rheumatoid 
arthritis, but also with respect to any other right shoulder 
or hand disability that was identified.  The March 2007 VA 
examination report shows that x-rays of the right shoulder 
revealed calcification foccus in the soft tissues consistent 
with calcareous tendonosis subscapularis.  No nexus opinion 
was provided as to those findings.  Nor was any opinion 
provided as to past findings relating to limited mobility of 
the right hand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In an opinion received in March 2007, however, a 
private examiner attributed the veteran's right shoulder and 
hand symptoms to a diagnosis of tendonitis (apparently 
separate and apart from rheumatoid arthritis) secondary to 
diabetes mellitus.  The Board finds the private opinion 
reasonably probative and persuasive.  At a minimum, it gives 
rise to a reasonable doubt on the question of secondary 
service connection.  38 C.F.R. § 3.102 (2006).  Service 
connection for tendonitis of the right shoulder and hand is 
therefore granted.

Because the Board is granting these claims, there is no need 
to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to 
question of service connection.  That matter is moot.
 



ORDER

Service connection is granted for tendonitis of the right 
shoulder.  

Service connection is granted for tendonitis of the right 
hand.  


REMAND

When this case was remanded in January 2007, the Board 
requested, among other things, that the examiner offer an 
opinion as to whether the veteran had a disability of the 
right arm, right wrist, and/or right leg separate and apart 
from rheumatoid arthritis and, if so, whether any such 
disability had been caused or aggravated by service-connected 
diabetes mellitus.

The record shows that the veteran was examined in March 2007.  
Abnormalities of his right wrist and right leg were 
described, including synovitis of the right wrist and 
osteophytic degenerative changes of the right knee.  The 
report of the examination did not make clear whether the 
noted abnormalities were separate and apart from rheumatoid 
arthritis and, if so, whether they had been caused or 
aggravated by service-connected diabetes mellitus.  In 
addition, there was no mention of tendonitis in the left 
elbow, noted on private examination in October 2006.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Arrange to have the veteran scheduled 
for an orthopedic examination.  After 
reviewing the claims file, examining the 
veteran, and conducting any testing deemed 
necessary, the examiner should provide a 
diagnosis for each and every disabling 
condition affecting the veteran's right 
arm, right wrist, and right leg.  The 
examiner should then provide an opinion, 
with respect to each diagnosed disability 
(to include any identified rheumatoid 
arthritis and/or tendonitis), as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the disability was caused 
by, or chronically or permanently worsened 
by, the veteran's service-connected 
diabetes mellitus.  A complete rationale 
should be provided.

2.  Thereafter, take adjudicatory action 
on the claims remaining on appeal.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


